Title: From Benjamin Franklin to Benjamin West, 17 August 1784
From: Franklin, Benjamin
To: West, Benjamin


				
					Dear Sir,
					Passy, Augt. 17. 1784.
				
				I forget whether I answer’d in its time your kind Letter by Mr. Dagge. I have it now before me, and there will be no harm in answering it twice. It gave me great Pleasure, as it inform’d me of the Welfare of a Family I so much esteem and love, and that my Godson is a promising Boy. I wish much to see you all once more. The Malady I have, tho’ otherwise tolerable, prevents my using a Carriage, and so discourages the Journey. If I grow better, and I do think I am mending, possibly I may undertake it before I go to America. You can tel me whether my Appearance in London may not be offensive to some whom I ought not and do not desire to offend any farther.— I am glad to hear that Mr and Mrs Aufrere are well, and preserve me in their kind Remembrance. They are Persons that I very much esteem and respect. They had an amiable Daughter who was married before I left England. Is she well, and has she Children? This will be delivered to you by my Grandson who respects you infinitely. My Love to Raphael and my Godson. I shall be glad to see Raphael here, and would have him come at the Time of the Salon. Embrace Betsey for me most affectionately, and believe me ever, my dear Friend, Yours sincerely
				
					B. Franklin
					Mr West
				
			 
				Addressed: Benj: West Esqr— / Newman Street / London. / By / Mr. Wm. T. Franklin.—
			